Unity Bancorp, Inc. 64 Old Highway 22 Clinton, NJ 08809 800 618-BANK www.unitybank.com NewsNewsNewsNewsNews For Immediate Release:April 22, 2010 News Media & Financial Analyst Contact: Alan J. Bedner, EVP Chief Financial Officer (908) 713-4308 Unity Bancorp Reports First Quarter Earnings Clinton, NJ - Unity Bancorp, Inc. (NASDAQ: UNTY), parent company of Unity Bank, reported net income available to common shareholders of $374 thousand or $0.05 per diluted share for the quarter ended March 31, 2010, compared to net income available to common shareholders of $352 thousand or $0.05 per diluted share for the first quarter of 2009.Return on average assets and average common equity for the first quarter of 2010 were 0.34% and 3.09%, respectively, compared to 0.33% and 2.90%, respectively, for the first quarter of 2009. James A. Hughes, Unity Bancorp’s President and CEO, said, “Our earnings have been impacted by the most difficult economic environment in decades.While New Jersey has fared much better than other States, our portfolio of National SBA loans continues to be a challenge.Although there have been recent signs of improvement, the recovery is expected to be slow and measured.We remain positive and have continued to grow our customer relationships as we prepare for the future.” Net Interest Income For the quarter ended March 31, 2010, net interest income was $7.5 million, an increase of $690 thousand or 10.2% from the quarter ended March 31, 2009.Factors affecting first quarter net interest income include: · The yield on interest-earning assets decreased 40 basis points to 5.47% from 5.87% for the same period last year. This was a result of interest-earning assets re-pricing in a low rate environment. · The cost of interest-bearing liabilities decreased 89 basis points to 2.20% from 3.09% for the same period last year.All interest-bearing deposit costs declined with the largest decline in time deposits. · Net interest margin was 3.57%, a 39 basis point increase from 3.18% in the first quarter of 2009.The increase was primarily due to the reduction in the cost of funds. Noninterest Income For the quarter ended March 31, 2010, noninterest income decreased $438 thousand from the quarter ended March 31, 2009.Excluding the effect of net security gains recognized during the first quarter of 2009, noninterest income increased $73 thousand or 8.8%.Noninterest income was affected by the following factors: · Branch fee income increased $32 thousand, or 9.7% compared to the prior year period, primarily due to increased analysis fees, partially offset by lower levels of overdraft fees. · Loan fee income declined $43 thousand, or 17.1%, due to a decrease in origination volume related fees, servicing fee income and loan prepayment fees. · During the quarter, the cash surrender value of bank owned life insurance (“BOLI”) increased $18 thousand to $73 thousand.This was the result of the Company purchasing $2.5 million in BOLI to help offset the rising cost of employee benefits. · Gains on the sale of residential mortgage loans amounted to $145 thousand, compared to $64 thousand in the prior year period. · There were no gains on the sale of SBA loans, compared to $29 thousand a year ago. · Gains on the sale of investment securities amounted to $4 thousand, compared to $515 thousand in the prior year period. Noninterest Expense For the quarter ended March 31, 2010, noninterest expenses were $5.9 million, an increase of $386 thousand or 6.9% from the quarter ended March 31, 2009. The following factors affected our noninterest expenses: · Compensation and benefits expense amounted to $3.0 million, an increase of $375 thousand from the prior year period.This increase is due to increased salary expense, as our full-time equivalent employee number increased from 162 in March 2009 to 171 in March 2010, and higher retail commissions. · Occupancy expense declined $10 thousand or 1.5%, due primarily to a reduction in rental expense from a renegotiated lease, offset in part by an increase in seasonal snow removal fees. · Communications and delivery expense declined $17 thousand or 3.1%, due to renegotiated communications and ATM processing contracts and bringing items processing in-house, partially offset by increased account volume driven postage. · Furniture, fixtures and equipment expensedeclined $72 thousand from the prior year period, due to decreased network, software and ATM maintenance costs and reduced depreciation expense as capital expenditures declined. · Professional services expense declined $17 thousand or 6.9%. · Loan collection costs amounted to $184 thousand, a decrease of $14 thousand or 7.1%, due to decreased collection costs on delinquent loans. · FDIC insurance premiums amounted to $330 thousand, an increase of $29 thousand or 9.6%, due to the increase in FDIC insurance rates and a higher deposit base at March 31, 2010. · Advertising expenses increased $31 thousand or 41.3%, due to increased marketing efforts. · Other expenses amounted to $469 thousand, an increase of $81 thousand or 20.9%, due primarily to increases in expenses related to other real estate owned (“OREO”) and employee recruitment fees. Financial Condition At March 31, 2010, total assets were $889.9 million, a 4.3% decrease from year-end. · Total loans decreased $5.8 million or 0.9%, from $657.0 million at December 31, 2009. SBA 7(a), SBA 504, commercial and consumer loans decreased 1.5%, 5.2%, 0.4%, and 3.4%, respectively.Residential mortgage loans increased 1.9%. Loan balances for the remainder of 2010 are expected to remain flat as the Company is no longer generating loans outside of its market place and has decided to portfolio alimited number of fixed rate residential mortgages due to interest rate risk.The Company continues to focus on stabilizing credit quality and preserving capital until economic conditions improve. · Total securities decreased $30.6 million as Unity received $12.5 million in principal payments, sold $10.7 million and had $7.5 million in bonds called during the quarter.There were no purchases during the quarter. · Core deposits, excluding time deposits, increased $13.1 million during the first quarter to $479.6 million.The increase was due to a $4.8 million increase in demand deposits, a $2.8 million increase in interest-bearing checking accounts and a $5.5 million increase in savings deposits.Time deposits decreased $56.5 million for the quarter ended March 31, 2010 due to planned run off of a maturing high rate promotion that was done late in 2008 to bolster liquidity. · Shareholders’ equity was $68.7 million at March 31, 2010, an increase of 1.2% from December 31, 2009. · Book value per common share was $7.00, compared to $6.91 at December 31, 2009. · At March 31, 2010, the Leverage, Tier I and Total Risk-Based Capital ratios were 9.18%, 12.02% and 13.28%, respectively, all in excess of the ratios required to be deemed “well- capitalized". Credit Quality · Nonperforming assets totaled $29.1 million at March 31, 2010, or 4.45% of total loans and other real estate owned (“OREO”) compared to $27.0 million, or 4.10% of total loans and OREO at December 31, 2009. · The SBA 7(a), SBA 504, commercial, residential and consumer nonaccrual loans were $6.8 million, $2.7 million, $10.0 million, $5.8 million and $385 thousand, respectively.OREO amounted to $3.3 million.The increase in nonperforming assets was primarily related to an increase in commercial, SBA and residential mortgage accounts.Almost all nonperforming assets are secured by real estate. · The allowance for loan losses totaled $14.1 million at March 31, 2010, or 2.16% of total loans. The provision for loan losses for the first quarter of 2010 amounted to $1.5 million, flat from the same period a year ago. · Net charge-offs were $1.3 million for the three months ended March 31, 2010, compared to $1.5 million for the same period a year ago. Unity Bancorp, Inc. is a financial service organization headquartered in Clinton, New Jersey, with approximately $890 million in assets and $715 million in deposits.Unity Bank provides financial services to retail, corporate and small business customers through its 16 retail service centers located in Hunterdon, Middlesex, Somerset, Union and Warren Counties in New Jersey and Northampton County, Pennsylvania.For additional information about Unity, visit our website at www.unitybank.com, or call 800- 618-BANK. This news release contains certain forward-looking statements, either expressed or implied, which are provided to assist the reader in understanding anticipated future financial performance.These statements involve certain risks, uncertainties, estimates and assumptions made by management, which are subject to factors beyond the company’s control and could impede its ability to achieve these goals.These factors include general economic conditions, trends in interest rates, the ability of our borrowers to repay their loans, and results of regulatory exams, among other factors. UNITY BANCORP, INC. SUMMARY FINANCIAL HIGHLIGHTS March 31, 2010 2010.Q1 VS. 2009.Q4 2009.Q1 Amounts in thousands, except percentages and per share amounts 3/31/2010 12/31/2009 3/31/2009 % % BALANCE SHEET DATA: Total Assets $ $ $ -4.3 % % Total Deposits -5.7 % % Total Loans -0.9
